Order entered November 19, 2018




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00075-CR

                            WINTER KAY ARTHUR, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                       On Appeal from the County Court at Law No. 2
                                 Kaufman County, Texas
                          Trial Court Cause No. 16-30605-CC2-M

                                           ORDER
       The reporter’s record was filed April 17, 2018. On October 29, 2018, an amended

reporter’s record was filed along with a letter from court reporter Sherry Hooper. In the letter,

Ms. Hooper states she filed the amended reporter’s record because there were “problems with the

conversion program.”

       We STRIKE the April 17, 2018 reporter’s record.

                                                     /s/   CRAIG STODDART
                                                           JUSTICE